The opinion of the court was delivered by
Doster, O. J.
The principal plaintiff in error, the Standard Oil Company, as a-judgment creditor of the defendant in error, C. H. Angevine, issued an execution on its judgment, and caused it to be levied on a stock of intoxicating liquors belonging to the debtor. The liquors were sold under the execution, whereupon the defendant, Angevine, brought an action for damages for the wrongful conversion of his property. He recovered judgment for $102 in the district court. This judgment was affirmed by the court of appeals. Error is now prosecuted to this court. The counsel for plaintiffs in error contend that the sale of intoxicating liquors upon legal process for the satisfaction of debts is not forbidden by the prohibitory amendment to the constitution, nor by the statute enacted in pursuance thereto ; because, as they'say, to hold otherwise would be to extend the operation of the exemption laws to an additional class of property, a thing not warranted in their view by sound rules of interpretation of the constitution and statute in question. They ask :
“Was it intended by the adoption of such amendment, and the enactment of this statute, to extend the exemption laws without limitation as to value of property privileged from levy and sale for debts? *169Was it intended thereby to debar the state from the right to levy and collect a tax upon such property, and thus to impose upon it, in proportion to its value, its just share of the public burden? Was it intended to make intoxicating liquors rightfully in the hands of administrators, assignees for the benefit of creditors, and trustees in bankruptcy, regardless of their value, absolutely worthless as assets from which to pay the debts of the estate?”
The claim is that inasmuch as none of the statutes relating to the exemption of property from seizure and sale for debts, taxes, etc., in terms includes- intoxicating liquors, such liquors, therefore, may be sold upon execution, as in this case. From this it is obvious that the question brought to this court is one of statutory interpretation and not of constitutional right. The inquiry does not relate to the validity of a statute but to the rules by which it shall be construed. The determination of this inquiry does not of necessity draw in question the prohibitory amendment, either for purposes of the construction of its language or the enforcement of its provisions. The statute is precisely the same as the constitution. (Gen. Stat. 1897, ch. 101, §1; Gen. Stat. 1889, ¶ 2521.) This statute does not derive its efficacy from the constitution. It could have been enacted without the previous adoption of the prohibitory amendment. The controversy therefore arises upon the statute, and nowise upon the prohibitory amendment. Evidently realizing this, counsel for plaintiff in error seek to discover a repugnancy between the statute and section 16, article 2, of the constitution, which reads: “No law shall be revived or amended, unless the new act contain the entire act revived, or the section or sections amended, and the section or sections so *170amended shall be repealed.” It is claimed that the statute is ineffectual to add intoxicating liquors to the list of property exempt from seizure and sale, because to do so would be a repeal pro tanto of the general exemption laws, or an amendment or addition thereto, none of which can be done without an express repeal or amendment of such general exemption laws. The argument is that under section 16, article 2, of the constitution, th6 only method .by which the general exemption laws could be amended and repealed pro tanto was by specifying the section amended, distinctly changing its language, and then repealing the old law ; that inasmuch as nothing of that kind was done the general exemption laws necessarily stand in letter and spirit as they existed before the enactment of this statute.
It has been repeatedly held that the constitutional provision above quoted does not prohibit repeals or amendments of existing statutes by implication. (Stephens v. Ballou, 27 Kan. 594; Comm’rs of Norton Co. v. Shoemaker, 27 id. 78; The State v. Cross, 38 id. 700, 17 Pac. 190; The State v. Studt, 31 id. 245, 1 Pac. 635; The State v. Guiney, 55 id. 532, 40 Pac. 926; The State v. Countryman, 57 id. 815, 48 Pac. 137.) The supreme court of Nebraska has held that a constitutional provision in terms the same as ours above quoted “has no application to acts complete in themselves and not in their effect simply amendatory. Such complete acts are valid, although they may modify or destroy the effect of previous legislation.” (Van Horn v. The State, 46 Neb. 62, 64 N. W. 370.) If, therefore, the statute enacted in pursuance of the prohibitory amendment to the constitution of this state has the effect of adding intoxicating liquors to the list of property exempt by other statutes from *171seizure and sale, it is one which maybe rightfully allowed without violating section 16 of article 2 of the constitution. Construing the statute as adding intoxicating liquor to the list of property exempt from seizure and sale does not make such statute repugnant to the prohibitory amendment to the constitution, but on the contrary harmonizes the statute with the constitution. The constitution prohibits the sale of intoxicating liquors except for medical, scientific and mechanical purposes. The effect of the statute is to prohibit their sale for the payment of debts, sales for which purpose are not within 'any of the constitutional exceptions. It is apparent, therefore, that our attention has been challenged to no question of constitutional right, but only to a question of statutory interpretation. Upon such question the plaintiff in error has no right of appeal to this court. Section 14 of the act creating courts of appeals (Laws 1895, ch. 96, Gen. Stat. 1897, ch. 84) allows proceedings in error to this court as a matter of right only 1 ‘ in any case involving the tax or revenue laws of this state, or the title to real estate, or the constitution of this state, or the constitution, laws or treaties of the United States.” The case brought here “involving” none of these questions, it will therefore be dismissed.